Exhibit 10.6

AMENDMENT NO. 1

TO

NUTRACEUTIX, INC.

1995 STOCK OPTION PLAN

The Nutraceutix, Inc. 1995 Stock Option Plan (the “Plan”) is hereby amended to
reflect the increase in amount of stock subject to the plan from 2,000,000 to
3,000,000 (Section 3) as set forth on Exhibit A attached hereto.

The date of the adoption of such amendment by the Board of Directors is
April 21, 1997. The date of adoption of such amendment by Shareholders is
June 20, 1997.



--------------------------------------------------------------------------------

NUTRACEUTIX, INC.

1995 Amended Stock option Plan

SECTION 1. Purpose. The purpose of the Nutraceutix, Inc. 1995 Stock Option Plan
(this “Plan”) is to provide a means whereby selected employees, directors
(subject to the restrictions contained in Sections 2 and 4), officers, agents,
consultants and independent contractors of Nutraceutix Inc. (the “Company”) or
of any parent or subsidiary (as defined in subsection 5.7 and referred to
hereinafter as “related corporations”) thereof, may be granted incentive stock
options and/or nonqualified stock options to purchase the Common Stock (as
defined in Section 3) of the Company, in order to attract and retain the
services or advice of such employees, directors, officers, agents, consultants
and independent contractors and to provide added incentive to them by
encouraging stock ownership in the Company.

SECTION 2. Administration. This Plan shall be administered by the Board of
Directors of the Company (the “Board”) or, in the event the Board shall appoint
and/or authorize a committee to administer this Plan, by such committee. The
administrator of this Plan shall hereinafter be referred to as the “Plan
Administrator.”

In the event a member of the Board (or the committee) may be eligible, subject
to the restrictions set forth in Section 4, to participate in or receive or hold
options under this Plan, no member of the Board or the committee shall vote with
respect to the granting of an option hereunder to himself or herself, as the
case may be, and, if state corporate law does not permit a committee to grant
options to directors, then any option granted under this Plan to a director for
his or her services as such shall be approved by the full board.

The foregoing notwithstanding, in the event the Company shall register any of
its equity securities pursuant to Section 12(b) or 12(g) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) , and any directors are
eligible to receive options under this Plan, then the following provisions shall
apply to the administration of the Plan with respect to grants made to
directors. The Plan Administrator shall be constituted at all times so as to
meet the requirements of Section 16(b) of the Exchange Act, as amended from time
to time. Currently, the Plan Administrator shall be the Board, a majority of
which Board and a majority of which directors acting in the matter are
disinterested, or may be a committee which consists solely of not less than
three disinterested directors of the Company. In the event the Plan
Administrator is a committee and state corporate law does not permit a committee
to grant options to directors, then directors shall not be eligible to receive
options under this Plan as compensation for their services as directors. The
members of any committee serving as Plan Administrator shall be appointed by the
Board for such term as the Board may determine. The Board may from time to time
remove members from, or add members to, the committee. Vacancies on the
committee, however caused, may be filled by the Board. If at any time an
insufficient number of disinterested directors is available to serve on such
committee, interested directors may serve on the committee; however, during such
time, no options shall be granted under this Plan to any person if the granting
of such option would not meet the requirements of Section 16(b) of the Exchange
Act.

For purposes of this Section 2, a disinterested director is a member of the
Board who meets the definition of “disinterested person” as set forth in the
rules and regulations promulgated under Section 16(b) of the Exchange Act, as
amended from time to time. Currently, a disinterested director for purposes of
this Section 2 is a member of the Board who is not, during the one year prior to
service as an administrator of a plan, or during such service, granted or
awarded equity securities pursuant to the Plan or any other plan of the Company
or any of its affiliates, other than grants or awards that, pursuant to Rule
Section 240. 16b-3 (c) (2) (i) under



--------------------------------------------------------------------------------

the Exchange Act, will not cause the director to cease to be a “disinterested
person,” as defined in that rule.

2.1 Procedures. The Board shall designate one of the members of the Plan
Administrator as chairman. The Plan Administrator may hold meetings at such
times and places as it shall determine. The acts of a majority of the members of
the Plan Administrator present at meetings at which a quorum exists, or acts
reduced to or approved in writing by all Plan Administrator members, shall be
valid acts of the Plan Administrator.

2.2 Responsibilities. Except for the terms and conditions explicitly set forth
in this Plan, the Plan Administrator shall have the authority, in its
discretion, to determine all matters relating to the options to be granted under
this Plan, including selection of the individuals to be granted options, the
number of shares to be subject to each option, the exercise price, and all other
terms and conditions of the options. Grants under this Plan need not be
identical in any respect, even when made simultaneously. The interpretation and
construction by the Plan Administrator of any terms or provisions of this Plan
or any option issued hereunder, or of any rule or regulation promulgated in
connection herewith, shall be conclusive and binding on all interested parties,
so long as such interpretation and construction with respect to incentive stock
options corresponds to the requirements of Internal Revenue Code (the “Code”)
Section 422, the regulations thereunder, and any amendments thereto.

2.3 Section 16(b) Compliance and Bifurcation of Plan. It is the intention of the
Company that this Plan comply in all respects with Rule 16b-3 under the Exchange
Act and, if any Plan provision is later found not to be in compliance with such
Section, the provision shall be deemed null and void, and in all events the Plan
shall be construed in favor of its meeting the requirements of Rule 16b-3.
Notwithstanding anything in the Plan to the contrary, the Board, in its absolute
discretion, may bifurcate the Plan so as to restrict, limit or condition the use
of any provision of the Plan to participants who are officers and directors
subject to Section 16(b) of the Exchange Act without so restricting, limiting or
conditioning the Plan with respect to other participants.

SECTION 3. Stock Subject to This Plan. The stock subject to this Plan shall be
the Company’s Common Stock (the “Common Stock”) presently authorized, but
unissued or subsequently acquired by the Company. Subject to adjustment as
provided in Section 7 hereof, the aggregate amount of Common Stock to be
delivered upon the exercise of all options granted under this Plan shall not
exceed 3,000,000 shares as of the 6/20/97 Annual Shareholders Meeting as such
Common Stock was constituted on the effective date of this Plan. If any option
granted under this Plan shall expire, be surrendered, exchanged for another
option, cancelled or terminated for any reason without having been exercised in
full, the unpurchased shares subject thereto shall thereupon again be available
for purposes of this Plan, including for replacement options which may be
granted in exchange for such surrendered, cancelled or terminated options.

SECTION 4. Eligibility. An incentive stock option may be granted only to any
individual who, at the time the option is granted, is an employee of the Company
or any related corporation. A nonqualified stock option may be granted to any
employee, director, officer, agent, consultant or independent contractor of the
Company or any related corporation, whether an individual or an entity. If
required by Section 16(b) of the Exchange Act in order to establish a
disinterested Plan Administrator, the members of the Board who are not also
employees of the Company shall not be eligible to receive options under this
Plan once the Company has registered any of its equity securities pursuant to
Section 12(b) or 12(g) of the Exchange Act. Any party to whom an option is
granted under this Plan shall be referred to hereinafter as an “Optionee.”



--------------------------------------------------------------------------------

SECTION 5. Terms and Conditions of options. Options granted under this Plan
shall be evidenced by written agreements which shall contain such terms,
conditions, limitations and restrictions as the Plan Administrator shall deem
advisable and which are not inconsistent with this Plan. Notwithstanding the
foregoing, options shall include or incorporate by reference the following terms
and conditions.

5.1 Number of Shares and Price. The maximum number of shares that may be
purchased pursuant to the exercise of each option and the price per share at
which such option is exercisable (the “exercise price”) shall be as established
by the Plan Administrator, provided that the Plan Administrator shall act in
good faith to establish the exercise price which shall be not less than the fair
market value per share of the Common Stock at the time the option is granted
with respect to incentive stock options and not less than 85% of the fair market
value per share of the Common Stock at the time the option is granted with
respect to nonqualified stock options and also provided that, with respect to
incentive stock options granted to greater than 10% shareholders, the exercise
price shall be as required by Section 6.

5.2 Term and Maturity. Subject to the restrictions contained in Section 6 with
respect to granting incentive stock options to greater than 10% shareholders,
the term of each incentive stock option shall be as established by the Plan
Administrator and, if not so established, shall be 10 years from the date it is
granted but in no event shall the term of any incentive stock option exceed 10
years. The term of each nonqualified stock option shall be as established by the
Plan Administrator, and if not so established, shall be 10 years. To ensure that
the Company or related corporation will achieve the purpose and receive the
benefits contemplated in this Plan, any option granted to any Optionee hereunder
shall, unless the condition of this sentence is waived or modified in the
agreement evidencing the option or by resolution adopted by the Plan
Administrator, be exercisable according to the following schedule:

 

Period of Optionee’s

Continuous Relationship

With the Company or Related

Corporation From the Date

the option is Granted

  

Portion of Total option

Which is Exercisable

after 6 months    16.66% after 12 months    33.33% after 24 months    66.67%
after 36 months       100%

5.3 Exercise. Subject to the vesting schedule described in subsection 5. 2 above
and to any additional holding period required by applicable law, each option may
be exercised in whole or in part; provided, however, that no fewer than 100
shares (or the remaining shares then purchasable under the option, if less than
100 shares) may be purchased upon any exercise of option rights hereunder and
that only whole shares will be issued pursuant to the exercise of any option.
During an Optionee’s lifetime, any incentive stock options granted under this
Plan are personal to him or her and are exercisable solely by such Optionee.
Options shall be exercised by delivery to the Company of notice of the number of
shares with respect to which the option is exercised, together with payment of
the exercise price.

5.4 Payment of Exercise Price. Payment of the option exercise price shall be
made in full at the time the notice of exercise of the option is delivered to
the Company and shall be in cash, bank certified or cashier’s check or personal
check (unless at the time of exercise the Plan



--------------------------------------------------------------------------------

Administrator in a particular case determines not to accept a personal check)
for the Common Stock being purchased.

The Plan Administrator can determine at the time the option is granted for
incentive stock options, or at any time before exercise for nonqualified stock
options, that additional forms of payment will be permitted. To the extent
permitted by the Plan Administrator and applicable laws and regulations
(including, but not limited to, federal tax and securities laws and regulations
and state corporate law), an option may be exercised by delivery of shares of
stock of the Company held by an optionee having a fair market value equal to the
exercise price, such fair market value to be determined in good faith by the
Plan Administrator; provided, however, that payment in stock held by an Optionee
shall not be made unless the stock shall have been owned by the optionee for a
period of at least six months.

5.5 Withholding Tax Requirement. The company or any related corporation shall
have the right to retain and withhold from any payment of cash or Common Stock
under the Plan the amount of taxes required by any government to be withheld or
otherwise deducted and paid with respect to such payment. At its discretion, the
Company may require an Optionee receiving shares of common Stock to reimburse
the Company for any such taxes required to be withheld by the Company and
withhold any distribution in whole or in part until the company is so
reimbursed. In lieu thereof, the Company shall have the right to withhold from
any other cash amounts due or to become due from the Company to the Optionee an
amount equal to such taxes or retain and withhold a number of shares having a
market value not less than the amount of such taxes required to be withheld by
the Company to reimburse the Company for any such taxes and cancel (in whole or
in part) any such shares so withheld. If required by Section 16(b) of the
Exchange Act, the election to pay withholding taxes by delivery of shares held
by any person who at the time of exercise is subject to Section 16(b) of the
Exchange Act, shall be made either six months prior to the date the option
exercise becomes taxable or during the quarterly 10-day window period required
under Section 16(b) of the Exchange Act for exercises of stock appreciation
rights.

5.6 Nontransferability of Option. Options granted under this Plan and the rights
and privileges conferred hereby may not be transferred, assigned, pledged or
hypothecated in any manner (whether by operation of law or otherwise) other than
by will or by the applicable laws of descent and distribution, and shall not be
subject to execution, attachment or similar process. Any attempt to transfer,
assign, pledge, hypothecate or otherwise dispose of any option under this Plan
or of any right or privilege conferred hereby, contrary to the Code or to the
provisions of this Plan, or the sale or levy or any attachment or similar
process upon the rights and privileges conferred hereby shall be null and void.

5.7 Termination of Relationship. If the Optionee’s relationship with the Company
or any related corporation ceases for any reason other than termination for
cause, death or total disability, and unless by its terms the option sooner
terminates or expires, then the Optionee may exercise, for a three-month period,
that portion of the Optionee’s option which is exercisable at the time of such
cessation, but the Optionee’s option shall terminate at the end of the
three-month period following such cessation as to all shares for which it has
not theretofore been exercised, unless such provision is waived in the agreement
evidencing the option or by resolution adopted by the Plan Administrator within
90 days of such cessation. The Plan Administrator shall have sole discretion in
a particular circumstance to extend the exercise period following such cessation
beyond that specified above. If, however, in the case of an incentive stock
option, the Optionee does not exercise the optionee’s option within three months
after cessation of employment, the option will no longer qualify as an incentive
stock option under the Code. If, in the case of an



--------------------------------------------------------------------------------

incentive stock option, an Optionee’s relationship with the Company or related
corporation changes (i.e., from employee to nonemployee, such as a consultant),
such change shall constitute a termination of an Optionee’s employment with the
Company or related corporation and the optionee’s incentive stock option shall
terminate in accordance with this subsection 5.7.

If an Optionee is terminated for cause, any option granted hereunder shall
automatically terminate as of the first discovery by the Company of any reason
for termination for cause, and such Optionee shall thereupon have no right to
purchase any shares

pursuant to such option. “Termination for cause.” shall mean dismissal for
dishonesty, conviction or confession of a crime punishable by law (except minor
violations), fraud, misconduct or disclosure of confidential information. If an
Optionee’s relationship with the Company or any related corporation is suspended
pending an investigation of whether or not the optionee shall be terminated for
cause, all optionee’s rights under any option granted hereunder likewise shall
be suspended during the period of investigation.

If an Optionee’s relationship with the Company or any related corporation ceases
because of a total disability, the Optionee’s option shall not terminate or, in
the case of an incentive stock option, cease to be treated as an incentive stock
option until the end of the 12-month period following such cessation (unless by
its terms it sooner terminates and expires). As used in this Plan, the term
“total disability” refers to a mental or physical impairment of the Optionee
which is expected to result in death or which has lasted or is expected to last
for a continuous period of 12 months or more and which causes the Optionee to be
unable, in the opinion of the Company and two independent physicians, to perform
his or her duties for the Company and to be engaged in any substantial gainful
activity. Total disability shall be deemed to have occurred on the first day
after the Company and the two independent physicians have furnished their
opinion of total disability to the Plan Administrator.

For purposes of this subsection 5.7, a transfer of relationship between or among
the Company and/or any related corporation shall not be deemed to constitute a
cessation of relationship with the Company or any of its related corporations.
For purposes of this subsection 5.7, with respect to incentive stock options,
employment shall be deemed to continue while the optionee is on military leave,
sick leave or other bona fide leave of absence (as determined by the Plan
Administrator). The foregoing notwithstanding, employment shall not be deemed to
continue beyond the first 90 days of such leave, unless the Optionee’s
reemployment rights are guaranteed by statute or by contract.

As used herein, the term “related corporation,” when referring to a subsidiary
corporation, shall mean any corporation (other than the Company) in, at the time
of the granting of the option, an unbroken chain of corporations ending with the
Company, if stock possessing 50% or more of the total combined voting power of
all classes of stock of each of the corporations other than the company is owned
by one of the other corporations in such chain. When referring to a parent
corporation, the term “related corporation” shall mean any corporation in an
unbroken chain of corporations ending with the Company if, at the time of the
granting of the option, each of the corporations other than the Company owns
stock possessing 50% or more of the total combined voting power of all classes
of stock in one of the other corporations in such chain.

5.8 Death of Optionee. If an Optionee dies while he or she has a relationship
with the Company or any related corporation or within the three-month period (or
12-month period in the case of totally disabled Optionees) following cessation
of such relationship, any option held by such Optionee may be exercised within
one year after his or her death by the personal



--------------------------------------------------------------------------------

representative of his or her estate or by the person or persons to whom the
Optionee’s rights under the option shall pass by will or by the applicable laws
of descent and distribution.

5.9 Status of Shareholder. Neither the Optionee nor any party to which the
Optionee’s rights and privileges under the option may pass shall be, or have any
of the rights or privileges of, a shareholder of the Company with respect to any
of the shares issuable upon the exercise of any option granted under this Plan
unless and until such option has been exercised.

5.10 Continuation of Employment. Nothing in this Plan or in any option granted
pursuant to this Plan shall confer upon any Optionee any right to continue in
the employ of the Company or of a related corporation, or to interfere in any
way with the right of the Company or of any such related corporation to
terminate his or her employment or other relationship with the Company at any
time.

5.11 Modification and Amendment of Option. Subject to the requirements of Code
Section 422 with respect to incentive stock options and to the terms and
conditions and within the limitations of this Plan, the Plan Administrator may
modify or amend outstanding options granted under this Plan. The modification or
amendment of an outstanding option shall not, without the consent of the
Optionee, impair or diminish any of his or her rights or any of the obligations
of the Company under such option. Except as otherwise provided in this Plan, no
outstanding option shall be terminated without the consent of the Optionee.
Unless the Optionee agrees otherwise, any changes or adjustments made to
outstanding incentive stock options granted under this Plan shall be made in
such a manner so as not to constitute a “modification” as defined in Code
Section 425(h) and so as not to cause any incentive stock option issued
hereunder to fail to continue to qualify as an incentive stock option as defined
in Code Section 422(b).

5.12 Limitation on Value for Incentive Stock Options. As to all incentive stock
options granted under the terms of this Plan, to the extent that the aggregate
fair market value (determined at the time the incentive stock option is granted)
of the stock with respect to which incentive stock options are exercisable for
the first time by the Optionee during any calendar year (under this Plan and all
other incentive stock option plans of the Company, a related corporation or a
predecessor corporation) exceeds $100,000, such options shall be treated as
nonqualified stock options. The previous sentence shall not apply if the
Internal Revenue Service publicly rules, issues a private ruling to the Company,
any Optionee, or any legatee, personal representative or distributees of an
Optionee or issues regulations changing or eliminating such annual limit.

SECTION 6. Greater Than 10% Shareholders.

6.1 Exercise Price and Term of Incentive Stock Options. If incentive stock
options are granted under this Plan to employees who own more than 10% of the
total combined voting power of all classes of stock of the Company or any
related corporation, the term of such incentive stock options shall not exceed
five years and the exercise price shall be not less than 110% of the fair market
value of the Common Stock at the time the incentive stock option is granted.
This provision shall control notwithstanding any contrary terms contained in an
option agreement or any other document.

6.2 Attribution Rule. For purposes of subsection 6.1, in determining stock
ownership, an employee shall be deemed to own the stock owned, directly or
indirectly, by or for his or her brothers, sisters, spouse, ancestors and lineal
descendants. Stock owned, directly or indirectly, by or for a corporation,
partnership, estate or trust shall be deemed to be owned proportionately by or
for its shareholders, partners or beneficiaries. If an employee or a person
related to the employee



--------------------------------------------------------------------------------

owns an unexercised option or warrant to purchase stock of the Company, the
stock subject to that portion of the option or warrant which is unexercised
shall not be counted in determining stock ownership. For purposes of this
Section 6, stock owned by an employee shall include all stock actually issued
and outstanding immediately before the grant of the incentive stock option to
the employee.

SECTION 7. Adjustments Upon Changes in Capitalization. The aggregate number and
class of shares for which options may be granted under this Plan, the number and
class of shares covered by each outstanding option and the exercise price per
share thereof (but not the total price), and each such option, shall all be
proportionately adjusted for any increase or decrease in the number of issued
shares of Common Stock of the Company resulting from a split-up or consolidation
of shares or any like capital adjustment, or the payment of any stock dividend.

7.1 Effect of Liquidation, Reorganization or Change in Control.

7.1.1 Cash, Stock or other Property for Stock. Except as provided in subsection
7.1.2, upon a merger (other than a merger of the Company in which the holders of
Common Stock immediately prior to the merger have the same proportionate
ownership of Common Stock in the surviving corporation immediately after the
merger), consolidation, acquisition of property or stock, separation,
reorganization (other than a mere reincorporation or the creation of a holding
company) or liquidation of the Company, as a result of which the shareholders of
the Company receive cash, stock or other property in exchange for or in
connection with their shares of Common Stock, any option granted hereunder shall
terminate, but the Optionee shall have the right immediately prior to any such
merger, consolidation, acquisition of property or stock, separation,
reorganization or liquidation to exercise such Optionee’s option in whole or in
part whether or not the vesting requirements set forth in the option agreement
have been satisfied.

7.1.2 Conversion of Options on Stock for Stock Exchange. If the shareholders of
the Company receive capital stock of another corporation (“Exchange Stock”) in
exchange for their shares of Common Stock in any transaction involving a merger
(other than a merger of the Company in which the holders of Common Stock
immediately prior to the merger have the same proportionate ownership of Common
Stock in the surviving corporation immediately after the merger), consolidation,
acquisition of property or stock, separation or reorganization (other than a
mere reincorporation or the creation of a holding company), all options granted
hereunder shall be converted into options to purchase shares of Exchange Stock
unless the Company and the corporation issuing the Exchange Stock, in their sole
discretion, determine that any or all such options granted hereunder shall not
be converted into options to purchase shares of Exchange Stock but instead shall
terminate in accordance with the provisions of subsection 7.1.1. The amount and
price of converted options shall be determined by adjusting the amount and price
of the options granted hereunder in the same proportion as used for determining
the number of shares of Exchange Stock the holders of the Common Stock receive
in such merger, consolidation, acquisition of property or stock, separation or
reorganization. The converted options shall be fully vested whether or not the
vesting requirements set forth in the option agreement have been satisfied.

7.2 Fractional Shares. In the event of any adjustment in the number of shares
covered by any option, any fractional shares resulting from such adjustment
shall be disregarded and each such option shall cover only the number of full
shares resulting from such adjustment.

7.3 Determination of Board to Be Final. All Section 7 adjustments shall be made
by the Board, and its determination as to what adjustments shall be made, and
the extent thereof, shall be



--------------------------------------------------------------------------------

final, binding and conclusive. Unless an optionee agrees otherwise, any change
or adjustment to an incentive stock option shall be made in such a manner so as
not to constitute a “modification” as defined in Code Section 425(h) and so as
not to cause his or her incentive stock option issued hereunder to fail to
continue to qualify as an incentive stock option as defined in Code
Section 422(b).

SECTION 8. Securities Regulation. Shares shall not be issued with respect to an
option granted under this Plan unless the exercise of such option and the
issuance and delivery of such shares pursuant thereto shall comply with all
relevant provisions of law, including, without limitation, any applicable state
securities laws, the Securities Act of 1933, as amended, the Exchange Act, the
rules and regulations promulgated thereunder, and the requirements of any stock
exchange upon which the shares may then be listed, and shall be further subject
to the approval of counsel for the Company with respect to such compliance,
including the availability of an exemption from registration for the issuance
and sale of any shares hereunder. Inability of the Company to obtain from any
regulatory body having jurisdiction, the authority deemed by the Company’s
counsel to be necessary for the lawful issuance and sale of any shares hereunder
or the unavailability of an exemption from registration for the issuance and
sale of any shares hereunder shall relieve the Company of any liability in
respect of the non-issuance or sale of such shares as to which such requisite
authority shall not have been obtained.

As a condition to the exercise of an option, the Company may require the
Optionee to represent and warrant at the time of any such exercise that the
shares are being purchased only for investment and without any present intention
to sell or distribute such shares if, in the opinion of counsel for the Company,
such a representation is required by any relevant provision of the
aforementioned laws. At the option of the Company, a stop-transfer order against
any shares of stock may be placed on the official stock books and records of the
Company, and a legend indicating that the stock may not be pledged, sold or
otherwise transferred unless an opinion of counsel is provided (concurred in by
counsel for the Company) stating that such transfer is not in violation of any
applicable law or regulation, may be stamped on stock certificates in order to
assure exemption from registration. The Plan Administrator may also require such
other action or agreement by the Optionees as may from time to time be necessary
to comply with the federal and state securities laws. THIS PROVISION SHALL NOT
OBLIGATE THE COMPANY TO UNDERTAKE REGISTRATION OF THE OPTIONS OR STOCK
HEREUNDER.

Should any at the Company’s capital stock of the same class as the stock subject
to options granted hereunder be listed on a national securities exchange, all
stock issued hereunder if not previously listed on such exchange shall be
authorized by that exchange for listing thereon prior to the issuance thereof.

SECTION 9. Amendment and Termination.

9.1 Board Action. The Board may at any time suspend, amend or terminate this
Plan, provided that except as set forth in Section 7, the approval of the
Company’s shareholders is necessary within 12 months before or after the
adoption by the Board of any amendment which will:

(a) increase the number of shares which are to be reserved for the issuance of
options under this Plan;



--------------------------------------------------------------------------------

(b) permit the granting of stock options to a class of persons other than those
presently permitted to receive stock options under this Plan; or

(c) require shareholder approval under applicable law, including Section 16(b)
of the Exchange Act.

Any amendments made to this Plan which would constitute “modifications” to
incentive stock options outstanding on the date of such amendment(s), shall not
be applicable to such outstanding incentive stock options but shall have
prospective effect only.

9.2 Automatic Termination. Unless sooner terminated by the Board, this Plan
shall terminate ten years from the earlier of (a) the date on which this Plan is
adopted by the Board or (b) the date on which this Plan is approved by the
shareholders of the Company. No option may be granted after such termination or
during any suspension of this Plan. The amendment or termination of this Plan
shall not, without the consent of the option holder, alter or impair any rights
or obligations under any option theretofore granted under this Plan.

SECTION 10. Effectiveness of This Plan. This Plan shall become effective upon
adoption by the Board so long as it is approved by the holders of a majority of
the Company’s outstanding shares of voting capital stock at any time within 12
months before or after the adoption of this Plan.